Citation Nr: 1736142	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  97-15 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating for posttraumatic stress disorder (PTSD) with depression in excess of 30 percent prior to March 22, 2002 and in excess of 50 percent disabling thereafter. 


REPRESENTATION

Appellant represented by:	Kathy Lieberman, Attorney at Law


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 



INTRODUCTION

The Veteran had active military service from June 1953 to April 1958 and from May 1984 to September 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Commonwealth of Puerto Rico.

This appeal has a protracted procedural history.  This appeal was mostly recently remanded in November 2015.  At that time, the issue of entitlement to a total disability based on individual unemployability (TDIU) was also in appellate status.  The Board granted entitlement to TDIU as of March 12, 1997; this is also the effective date of service connection for PTSD.  The RO subsequently effectuated this grant.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Throughout the rating period, the Veteran's PTSD was manifested by depressed mood, anxiety, chronic sleep impairment, impairment in short term memory, hallucinations, and disturbances of motivation and mood; occupational and social impairment with deficiencies in most areas is not shown during the rating period.


CONCLUSIONS OF LAW

1.  Prior to March 22, 2002, the criteria for an initial rating of 50 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.130, Code 9411 (2016).

2.  Beginning March 22, 2002, the criteria for a disability rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.130, Code 9411 (2016).
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the notice requirements have been satisfied by adequate letters after which the appeals were readjudicated.

The Board also concludes that the duty to assist has been satisfied as all pertinent service records, post-service treatment records, and lay statements are in the claims file.  In addition, the Veteran underwent VA examinations in October 1997, October 2000, August 2005, and February 2015.  As discussed in greater detail below, these examinations with opinions are adequate upon which to adjudicate the claim, as they considered the correct facts and have sufficient rationale.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claim.  The Board finds that there has been substantial compliance with prior remand directives.

II.  Increased Rating

Rules and Regulations

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustments during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on the social and occupational impairment, rather than solely on the examiner's assessment of the level of disability at the moment of examination.  The rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

PTSD (Diagnostic Code 9411) is rated under the schedule of ratings for mental disorders, 38 C.F.R. § 4.130.  In relevant part, the rating criteria are as follows:

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Although the Veteran's symptomatology is the primary consideration, the Veteran's level of impairment must be in 'most areas' applicable to the relevant percentage rating criteria.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social and occupational functioning on a hypothetical continuum of mental health-illness.  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994); see also Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  A score of 41-50 illustrates '[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).'  A score of 51-60 represents '[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers).'  Id.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Factual Background and Analysis

During a January 1996 VA psychiatric evaluation, the Veteran reported he retired from the Army and that he suffers from anxiety, sadness, insomnia, and crying spells since about a year ago.  He stated he was seeing a private psychiatrist for treatment for this condition.  He complained of severe anxiety treated with medication.  Upon mental status examination, the examiner noted he had kept appearance and his speech was coherent and relevant, his affect was sad, and his mood was dysthymic.  He was not hallucinating and his cognition was intact.  The diagnosis was major depressive disorder. 

A May 1996 private psychiatric evaluation, the examiner reported that during the Veteran's first psychiatric evaluation by the examiner, the Veteran presented with emotional lability (crying easily, polyphagia gaining weight), concentration and memory disturbance, poor self-esteem, recurrent thinking and nightmares with the assault episode, auditory hallucinations, visual hallucinations, and hypersomnolence.  The Veteran reported he prefers to be alone, avoiding social contacts.  He has to be accompanied by someone to assist to his appointments.  Upon mental status evaluation, the Veteran was oriented and properly dressed, and grooming and personal hygiene was appropriate.  His flow of thought was coherent and relevant, and his speech was with appropriate volume.  He described depressive and anxious thought content and no delusions were elicited.  His affect and mood were depressed and anxious.  His short term memory and concentration were poor.  Judgement and insight were appropriate.  The diagnoses were depressive and anxiety disorders and PTSD.  The assigned GAF score was 65. 

In a January 1997 VA progress note, the Veteran reported he is sad and distrustful of everyone.  He reported nightmares of the assault in service and stated he has fears of unknown origin.  He also complained of crying spells and isolation.  Upon examination, the examiner noted he was oriented and his speech was coherent and relevant.  He was not delusional and not suicidal or homicidal.  His affect was sad and his cognition was intact.  The diagnosis was major depression.  

In a January 1997 evaluation report (dated in September 1997), the examiner noted the Veteran was appropriately dressed and he was emotionally affected by the physical conditions he suffers.  His physical and emotional conditions had worsened.  His morale has been undermined by worry and fear so that he cannot function adequately in his social and working life or in his relationships with others.  The Veteran complained he does not sleep well and he has suffered momentary lapses of memory and loss of vision which are getting worse.  After a mental status evaluation, the diagnoses were depression and anxiety disturbance.  The assigned GAF score was 65.  The examiner also referred to the Veteran's follow-up appointment in September 1997.  At that time, the examiner noted the Veteran is not potentially self-sufficient socially, personally, or competent to work.  Further, the examiner found he is not competent to manage his own finances because of his momentary loss of memory and lack of concentration.  

In an April 1997 VA psychiatric note, the Veteran reported he decided to stop going to his university classes because he cannot concentrate and he is unsure of himself about his capabilities.  He also stated he is anxious all of the time.  

During an August 1997 VA social work evaluation, the examiner noted the Veteran was retired and unable to work.  He was studying through vocational rehab, but he was unable to continue.  He was married three times and divorced three times.  He has five children.  The Veteran reported good family relationships and support through the American Legion and church, which he attends regularly.  The Veteran reported he was seeking treatment due to episodes of depression, sadness, and adjustment problems since his retirement.  

During an October 1997 VA examination, the examiner reported the Veteran was clean and adequately dressed and groomed.  He was alert and his mood was somewhat depressed.  He also had constricted affect, good attention, fair concentration, clear and coherent speech, fair insight and judgment, and good impulse control.  The Veteran was not hallucinating and was not suicidal or homicidal.  The examiner noted a diagnosis of depressive disorder and assigned a GAF score of 70.  

During a May 2000 VA mental disorders examination, the Veteran was clean, neatly dressed, and groomed.  He was alert and oriented.  His mood was slightly depressed and his affect constricted.  His attention, concentration, and memory were good.  His speech was clear and coherent.  He was not hallucinating and he was not suicidal or homicidal.  His insight and judgment were fair.  He exhibited good impulse control.  The diagnosis was depressive disorder and the assigned GAF score was 75.  

The Veteran underwent a VA PTSD examination in October 2000.  The examiner reviewed the claims file and indicated diagnoses of schizophrenia, depressive disorder, and sleep disorder.  He stated he lives alone but spends a lot of time with his ex-wife.  The Veteran reported he gets sad when he remembers the assault in service and the death of his friend.  Upon mental status evaluation, the Veteran was clean, adequately dressed, and groomed.  His had a slightly depressed mood, constricted affect, good attention, good concentration, fair memory, clear and coherent speech, fair insight and judgement, and good impulse control.  He was not hallucinating and he was not suicidal or homicidal.  The diagnosis was depressive disorder and the assigned GAF score was 75.    

VA progress notes dated August 2000 to October 2001 include diagnoses of schizophrenia, depression, adjustment disorder, and PTSD.  The Veteran denied audiovisual hallucinations and no delusions were elicited.  There were no suicidal or homicidal ideations.  He was oriented.  His recent memory was fair to poor.  His affect was restricted or depressed.  Judgement and insight were superficial.  In an August 2001 note, the assigned GAF score was 60. 

In a February 2002 private psychiatric evaluation (dated in March 2002), the Veteran stated that since his last evaluation he has irrational fears, feelings of guilt and frustration, and recurrent thoughts of the assault in service.  The Veteran reported he prefers to be alone, avoiding social contact.  He has to be accompanied by someone to assist to his appointments.  Upon mental status evaluation, the Veteran was oriented and properly dressed, and grooming and personal hygiene were appropriate.  His flow of thought and speech were coherent and relevant.  His thought content was depressive, anxious, and worried.  His affect/mood was sad and anxious.  His short term memory and concentration were poor.  Judgement and insight were appropriate.  The diagnosis was depressive disorder and PTSD.  The assigned GAF score was 60. 

In a private treatment record dated in March 2002, the Veteran complained of nightmares related to the in-service assault, difficulty sleeping, diminished sex drive, and nervousness.  The examiner noted that on subsequent visits, he referred to lack of concentration, forgetfulness, isolation, recurrent disturbing thoughts of the robbery, and shooting and crying spells.  The Veteran was provided individual and group psychotherapy.  The examiner noted the Veteran exhibited persistent hypervigilance such as difficulty sleeping, irritability, difficulty concentrating, and exaggerated startle response. 

In an August 2005 VA PTSD examination, the Veteran reported living alone due to his episodes of depression and liking to be alone.  He stated he takes care of himself and all his household needs.  He reported that sometimes receives help from his children who bring him meals because they live close to him.  He complained of memory problems and getting lost and disoriented if he leaves his home.  He also complained that he gets very sleepy and tired suddenly.  Upon mental status evaluation, the Veteran was clean and neatly dressed.  He was alert and oriented.  He had a depressed mood, constricted affect, fair attention and concentration, poor memory, clear speech, poor insight and judgement, and good impulse control.  The examiner noted he was not hallucinating.  The Veteran complained of depression, sleep impairment, and anxiousness.  The diagnosis was depressive disorder and cognitive deficits causing late effects in cerebrovascular disease.  The assigned GAF score was 60.   

In a November 2005 statement, the Veteran reported that he is always alert, easily frightened, and he does not like talking about things that remind him of the event.  He stated he has learned to deal with his feeling of guilt and he feels uncomfortable talking about his mental health. 

Vet Center progress notes dated December 1997 to February 2005 indicate the Veteran underwent individual and group therapy. 

In VA progress notes dated June 2002 to April 2010, the examiner noted he was oriented with adequate hygiene.  He had depressed mood, appropriate affect, low pitch speech, and fair insight and judgment.  There were no audiovisual hallucinations, and no homicidal or self-harm ideation.  He had problems recalling recent events, but good memory for remote events.  The diagnosis was schizophrenia and PTSD.  A February 2004 VA progress note included an assigned GAF score of 65.  June 2004 and August 2008 VA progress notes mostly included an assigned GAF score of 60.  In November 2005 and May 2009 to July 2011 VA progress notes, the assigned GAF score was 50.  In VA progress notes dated from November 2005 to July 2011, the Veteran complained of insomnia, nightmares, audiovisual hallucinations, isolation tendency, weakness, anhedonia, ideas of reference and ideas that he is being persecuted.  

During a February 2015 VA PTSD examination, the Veteran complained of continued nightmares, anxious mood and diminished interest in previously enjoyed activities.  He believes that others cannot be trusted.  The examiner reported hypervigilance, poor sleep, and exaggerated startle response.  The examiner described the severity of the Veteran's PTSD as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The Veteran reported he lives with his grandson and maintains frequent communication with his children and friends who reside in Puerto Rico.  He stated he does not attend social situations due to feeling uncomfortable with crowds and the language barrier.  His grandson manages his finances and medications.  Symptoms associated with the Veteran's PTSD include irritable behavior and angry outbursts, hypervigilance, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationship and difficulty in adapting to stressful circumstances, including work or a worklike setting.  The examiner noted the Veteran was polite and cooperative and his mood appeared anxious, and affect was congruent.  

In a February 2015 VA mental health treatment note, the Veteran's grandson reported the Veteran has restless sleep, but he has poor recall of the dreams.  The Veteran stated he avoids going to crowded places, avoids going to the movies because it brings up memories from his military life, and avoids war related news.  He denied hallucinations, depression, and suicidal or homicidal ideas or plans.  Upon a mental status evaluation, the examiner indicated the Veteran was alert and oriented in mild distress.  His speech was regular, relevant with normal tone and rate.  His mood was euthymic and his affect was congruent with mood.  His thought process was linier and goal directed with no hallucinations elicited.  His thought content included mood problems.  His insight was appropriate and his judgement was adequate.  The diagnosis was PTSD and mild neurocognitive disorder.  

Analysis

Based on all evidence of record, the Board finds that the Veteran is entitled to a disability rating of 50 percent for PTSD throughout the entire claims period.  The Veteran's symptoms most closely resemble occupational and social impairment with reduced reliability and productivity as noted by the February 2015 VA examiner.  Specifically, the evidence reflects symptoms of difficulty in establishing and maintaining effective work and social relationships, chronic sleep impairment with frequent nightmares, and short-term memory loss.  There were also frequent disturbances of motivation and mood, including depression and anxiety.  These symptoms are specifically considered in the 50 percent disability rating.

The Board recognizes that in a private evaluation report dated in September 1997 the examiner noted the Veteran cannot function adequately in his social and working life or in his relationships with others.  However, there was no rationale for this opinion and this finding is inconsistent with the other treatment records in the file.  During an August 1997 VA social work evaluation, the Veteran reported good family relationships and support through the American Legion and church, which he attends regularly.  

Throughout the appeals period, the Board finds that the evidence weighs against finding the Veteran's PTSD was manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The Board recognizes that the Veteran reported hallucinations which is a criterion found in the 100 percent rating category, and the February 2015 VA examiner noted difficulty in adapting to stressful circumstances which is a criterion found in the 70 percent rating category.  However, the symptoms cannot be viewed in isolation of the other evidence of the Veteran's overall functioning.  There is no evidence that the Veteran has had obsessional rituals interfering with routine activities, near-continuous panic or depression, impaired impulse control, neglect of personal appearance and hygiene, or any other symptoms (in the rating criteria or otherwise) reflective of a higher 70 percent rating.  Furthermore, there is no evidence of gross impairment in thought processes or communication; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name reflective of a higher 100 percent rating.  The VA examiners consistently indicated the Veteran was cooperative, neatly groomed, and had normal speech.  Furthermore, the Veteran lived with his grandson and maintained relationships with his family and friends in Puerto Rico.  

The Veteran's symptoms of depressed mood, anxiety, sleep impairment, impairment of short-term memory, impaired judgment, and disturbances of motivation and mood are specifically considered within the 30 and 50 percent disability ratings and are not indicative of occupational and social impairment with deficiencies in most areas.  

The Board has carefully considered the level of impairment contemplated by the various levels delineated in the rating schedule and found that the evidence indicates that the overall level of disability most nearly approximates that already assigned.  In making this determination, the Board has reviewed all the evidence of record, both medical and lay evidence, regarding the level of severity of the Veteran's major depressive disorder and anxiety disorder.  Although the Board has made reference to the symptoms listed under each rating, the Board, in making its determinations, has considered the overall social and occupational impairment caused by all relevant symptoms.  There is no period during which the preponderance of the evidence showed that a higher rating was warranted, or that further staged ratings were warranted.

The Board has considered whether referral for extraschedular consideration is warranted for the Veteran's PTSD under 38 C.F.R. § 3.321(b).  Thun v. Peake, 22 Vet. App. 111 (2008).  The Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  If the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, the assigned schedular rating is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Thun v. Peake, 22 Vet. App. 111 (2008).

 If the Board finds that the schedular rating does not contemplate the Veteran's level of disability and symptomatology, then the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  If so, then the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).  Comparing the Veteran's PTSD symptomatology to the applicable criteria, the Board finds that the degree of disability shown is encompassed by the rating schedule.  The Veteran's PTSD results in mainly depressed mood, anxiety, hypervigilance, sleep impairment, hallucinations, impairment of short-term memory, and difficulty adapting to stressful circumstances.  The symptomatology and effects on daily living are contemplated by the rating criteria and do not present an exceptional disability picture.  Frequent hospitalization is not shown.  Therefore, the schedular criteria are not inadequate, and referral for extraschedular consideration of the rating for PTSD is not warranted.  38 C.F.R. § 3.321(b) (2015); Thun v. Peake, 22 Vet. App. 111 (2008)..  


ORDER

Prior to March 22, 2002, entitlement to an initial disability rating for posttraumatic stress disorder (PTSD) with depression of 50 percent, but no higher, is granted, subject to the laws and regulations governing monetary awards.

From March 22, 2002, entitlement to an initial disability rating for posttraumatic stress disorder (PTSD) with depression in excess of 50 percent disabling is denied.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


